Weaver, J.
(concurring in the result only). While I concur in the result of continuing disbarment reached by the lead opinion, I write separately because I would permanently disbar petitioner Robert McWhorter. The thorough recitation in the lead opinion of the facts that led to petitioner’s suspensions from practice, disbarment, and criminal convictions can leave no doubt that he cannot be safely recommended to the "public, the courts, and the legal profession.”1 Nor am I convinced that petitioner has now or ever will have a "proper understanding of the attitude toward the standards that are imposed on members of the bar and will conduct himself ... in conformity with those standards.”2
This Court is charged with the responsibility of overseeing the conduct of the membership of the State Bar and has the power to "make any order it deems appropriate . . . .”3 It has the power to impose, as proposed by the lead opinion, an arbitrary waiting period before petitioner can file for reinstatement. However, what logic there is in imposing an arbitrary waiting period in this case is lost because the petitioner will remain under our scrutiny and therefore will probably attempt to conform his conduct to our standards until he reaches his goal of readmittance._
*145No matter what the duration of petitioner’s disbarment, the conduct that led to it will not change. While this petitioner was an attorney, he was convicted by a jury of conspiracy to import cocaine, unlawful manufacture of methamphetamine, using a telephone to facilitate the manufacture of methamphetamine, conspiracy to possess with intent to distribute methamphetamine, and kidnapping a client to extort money. He used his legal training to set up a strawman corporation to conceal the drug conspiracies. He had also previously been suspended for mishandling client funds. Regardless of the sympathy or compassion we may have for the situation petitioner McWhorter has made for himself, ever readmitting him to the Michigan State Bar would make a mockery of this Court’s duty to protect the public and the profession.
I do not, however, believe that it is practical or advisable to attempt to enumerate types of conduct or categories of crimes that should automatically result in disbarment. This Court should continue to review petitions for reinstatement case by case. In this case, the totality of this petitioner’s conduct cannot be ignored. The finality of permanent disbarment is in the best interests of the public, the courts, and the legal profession. This finality will also allow petitioner to go forward with his life plans, knowing he need never consider practicing law in Michigan again.

 MCR 9.105 and MCR 9.123(B)(7).


 MCR 9.123(B)(6).


 MCR 9.122(E).